DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 03/08/2021.
Claims 1-20 are pending in this application. In the Amendment, claims 1 is amended and claim 20 is new. This action is made Final.

	Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
a) Applicant argued amended claim 1 more clearly states that “wherein the search screen, first selection screen, and second selection screen correspond to different respective standard interface screens of said set of standard interface screens”. Amended claim 1 further clarifies that the set of standard interface screens, which include the search screen, the first selection screen and the second selection screen, are “separate screens that are selectively presentable at respective times on the display in response to user manipulations of the user interface”. Clearly, Goci FIG. 4 and 5, or the associated description in Goci, does not disclose or suggest the search screen, the first selection screen and the second selection screen that are “separate screens that are selectively presentable at respective times on the display in response to user manipulations of the user interface” as recited in the claim. Martin is cited for other features.
Per a), the Examiner respectfully disagrees as the claim states “the separate screens being divided into a set of standard interface screens and a set of simplified interface screens”. Goci does teach a set of standard interface screens (Goci, Fig.4, standard interface screens 52, 57 may be presented by selection of either of elements 60- 62; para.43-47) being displayed separately from a set of simplified interface screens (Goci, Fig.5, para.48, confirmation window 63 is a simplified interface screen presented by selection of a song title; para.52, shop button 71 displays vending interface).  Furthermore, Martin also displays  a set of standard interface screens (Martin, Fig.2) being displayed separately from a set of simplified interface screens (Martin, Fig.2 changes to Fig.5, elements 111-114; para.23, control elements displayed within the main screen are not displayed once a selection is made).  The claim does not state that the standard interface screens are each separately displayed but rather the standard screens are displayed separately from the simplified screens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goci et al. (“Goci”, US 2004/0025185) in view of Martin et al. (“Martin”, US 2007/0033321). 
As per claim 1, Goci teaches a digital jukebox device, comprising: 
a display (Goci, para.36, touch screen 26); and 
processing resources including at least one processor and a memory (Goci, para.92, Fig.13, control unit 108 comprises CPU and memory), the processing resources being configured to control the digital jukebox device to present, in connection with the display, a user interface (Goci, para.39-40, touch screen interface; Fig.4), the user interface including separate screens standard interface screens 52, 57 may be presented by selection of either of elements 60- 62; para.43-47) and a set of simplified interface screens (Goci, Fig.5, para.48, confirmation window 63 is a simplified interface screen presented by selection of a song title; para.52, shop button 71 displays vending interface); 
wherein the user interface is programmed to enable songs to be selected (Goci, para.43, Fig.4, user interface allows for selection of song) and played back at a venue (Goci, para.54-55, digital video jukebox allows for songs to be played at a premise with purchased credits); 
wherein a first one of the standard interface screens is a home screen (Goci, Fig.4, para.43-44, user interface defaults to view all genre search for artist name 52), the processing resources arranging on the home screen: 
a plurality of user-operable control elements (Goci, Fig.4, elements 60-62, 51), at least a first one of these user-operable control elements being selectable to initiate display of a search screen (Goci, Fig.4, browse by title element 60; para.46, search by song title), at least a second one of these user-operable control elements being selectable to initiate display of a curated list of songs and/or artists via a first selection screen (Goci, Fig.4, para.47, top-100 button 61, my-playlist element 62 displays curated list of songs), and at least a third one of these user-operable control elements being selectable to initiate display of a curated list of a plurality of curated lists of songs via a second selection screen (Goci, Fig.4, para.43, element 51 displays list of genres containing a list of particular songs); 
window 52 displays plurality of selectable song objects displayed vertically; para.44, scroll using arrows 55)
a plurality of user-selectable song list objects arranged in a scrollable list along a third axis, the third axis being generally parallel to the second axis (Goci, Fig.4, para.43, element 51 displays plurality of selectable song list objects displayed vertically next to window 52; para.45, scroll using arrows 58), and the plurality of user-selectable song list objects corresponding at least to genre-based playlists (Goci, Fig.4, para.43, element 51 displays list of genres containing a list of particular songs); and 
a status area extending along a peripheral edge of the home screen (Goci, Fig.4, para.52, ‘now playing’ window 70 with credits); 
wherein the search screen, first selection screen, and second selection screen correspond to different respective standard interface screens of said set of standard interface screens (Goci, para.47, each element 60-62 corresponds to a different interface screen), and 
wherein the status area is included in each screen of the user interface in a first position that is common across all of the screens (Goci, Status area containing currently playing song and credits remains displayed as seen in Figs.4-5).
However, Goci does not teach the control elements arranged in a single line formed of respective said user-operable control elements along a first axis, the search screen to enable user-input of a search string.  Martin teaches a jukebox device wherein a home screen (Martin, Fig.2, para.22, 34, main selection screen 101) includes elements arranged along a single axis (Martin, Fig.2, elements 111-114; para.23) and an element to display a search screen allowing for a search string to be input to locate a particular song (Martin, Fig.2, ‘Search’ button 113 allows for user-input of search string; para.23).  It would have been obvious to one of ordinary skill in the art at the time of filing to include Martin’s teaching with Goci’s device in order to specify a particular song desired. 
As per claim 2, the device of Goci and Martin teaches the digital jukebox device of claim 1, wherein the status area includes an indication of a song being currently played by the jukebox (Goci, Fig.4, para.52, ‘NOW PLAYING’ window 70 with credits; Martin, Fig.2, para.22, song currently playing 104l and credits remaining 104r). 
	As per claim 3, the device of Goci and Martin teaches the digital jukebox device of claim 2, wherein some or all of the standard interface screens include the user-operable control elements of the home screen in a second position that is common across all such screens (Goci, Figs.4-5, each element 60-62 common across all screens; Martin, Figs.2-3, elements 111-114 common across all screens). 
As per claim 4, the device of Goci and Martin teaches the digital jukebox device of claim 3, wherein the simplified interface screens lack the user-operable control elements of the home screen (Martin, Fig.2 changes to Fig.5, elements 111-114; para.23, control elements displayed within the main screen are not displayed once a selection is made).  
	Claim 5 is similar to claim 4, and is therefore rejected under similar rationale.
As per claim 6, the device of Goci and Martin teaches the digital jukebox device of claim 5, wherein at least some of the simplified interface screens are usable in confirming song selection just prior to enqueueing selected song(s) in a queue maintained by the digital jukebox device and from which songs are played (Goci, para.48, confirmation window 63 to add song to playlist; Martin, para.29, Play button places music in queue with add’l screen to confirm). 
scroll using arrows 55); and only a partial subset of the plurality of user-selectable song list objects are visible along the third axis at one time (Goci, para.45, scroll using arrows 58). 
	As per claim 8, the device of Goci and Martin teaches the digital jukebox device of claim 7, wherein: the partial subset of the plurality of user-selectable song objects that is visible is changeable in dependence on a user panning operation performed with respect to the second axis (Goci, para.44, scroll using arrows 55); and the partial subset of the plurality of user-selectable song list objects that is visible is changeable in dependence on a user panning operation performed with respect to the third axis (Goci, para.45, scroll using arrows 58). 
	As per claim 9, the device of Goci and Martin teaches the digital jukebox device of claim 1, wherein the home screen further includes a listing of song objects representing songs that are popular across an entertainment network, this listing of song objects being provided along a fourth axis that is generally parallel to the second axis (Goci, para.54; Martin, para.23-24, Fig.2, Popular songs listed 110). 
	As per claim 10, the device of Goci and Martin teaches the digital jukebox device of claim 9, further comprising a network connection over which data specifying members of the listing of song objects representing songs that are popular across the entertainment network is electronically retrievable (Goci, para.54, Martin, para.23-24, Fig.2, Popular songs listed 110). 
	As per claim 11, the device of Goci and Martin teaches the digital jukebox device of claim 9, wherein the fourth axis is made visible on the home screen only if at least one of the filtering; Martin, para.23, Fig.2, Popular songs listed 110 while Category, Album not listed). 
	As per claim 12, the device of Goci and Martin teaches the digital jukebox device of claim 9, wherein the fourth axis is made visible on the home screen only after a user panning operation performed along a direction generally perpendicular to the second axis (Goci, para.44-45, scroll using arrows 55, 58). 
	As per claim 13, the device of Goci and Martin teaches the digital jukebox device of claim 1, wherein the home screen further includes a generally linear arrangement of icons that respectively represent user-activatable services provided by the digital jukebox device, at least some of the services being not directly music related (Goci, para.52, shop icon 71 and help icon 72). 
	As per claim 19, the device of Goci and Martin teaches the digital jukebox device of claim 1, wherein: the second selection screen includes a plurality of user-selectable options that down-select the curated list of curated lists of songs in accordance with a visual cue (Goci, para.43, only songs of selected genre displayed); and wherein the second selection screen is programmed to initiate display of a modified version of the first selection screen in response to user selection of one of curated lists of songs displayed therein, the modified version of the first selection screen including only those song and/or artist options associated with the selected curated list (Goci, para.43, only songs of selected genre displayed).
	As per claim 20, the device of Goci and Martin teaches the digital jukebox of claim 1, wherein the curated list of songs and/or artists displayed in the first selection screen comprises the plurality of user-selectable song objects (Goci, Fig.4, para.44, window 52 displays plurality of selectable song objects displayed vertically; para.44, scroll using arrows 55), and wherein the element 51 displays plurality of selectable song list objects displayed vertically next to window 52; para.45, scroll using arrows 58).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goci et al. (“Goci”, US 2004/0025185) and Martin et al. (“Martin”, US 2007/0033321) in view of Skeen et al. (“Skeen”, US 2013/0339877).
	As per claim 14, the device of Goci and Martin teaches the digital jukebox device of claim 1, wherein: the first selection screen includes the plurality of user-operable control elements and the curated list of songs and/or artists (Goci, Fig.4). However, the device of Goci and Martin does not teach the curated list of songs and/or artists is displayable in the first selection screen in a user-specifiable format, the user-specifiable format being one of a tile format and a list format. Skeen teaches a device for playing music wherein user may set viewing preferences to either list or tile views (Skeen, para.136, user viewing preferences). It would have been obvious to one of ordinary skill in the art at the time of filing to include Skeen’s teaching with the device of Goci and Martin in order to display selections to user preferences. 
As per claim 15, the device of Goci, Martin and Skeen teaches the digital jukebox device of claim 14, wherein the curated list of songs and/or artists is displayable in the first selection screen in a user-specifiable order, the user-specifiable order being one of an alphabetical order and a popularity order (Skeen, para.430, sorting functionality alphabetical sort). 
	As per claim 16, the device of Goci, Martin and Skeen teaches the digital jukebox device of claim 14, wherein the second selection screen includes a plurality of user-selectable options only songs of selected genre displayed). 
As per claim 17, the device of Goci, Martin and Skeen teaches the digital jukebox device of claim 16, wherein user-selectable options are provided for down-selecting based on collection of promoted songs, genre, and predefined playlist (Goci, para.43, only songs of selected genre displayed). 
As per claim 18, the device of Goci, Martin and Skeen teaches the digital jukebox device of claim 16, wherein the second selection screen is programmed to initiate display of a modified version of the first selection screen in response to user selection of one of curated lists of songs displayed therein, the modified version of the first selection screen including only those song and/or artist options associated with the selected curated list (Goci, para.43, only songs of selected genre displayed). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. M./
Sajeda Muhebbullah
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177